AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON JANUARY 29, 2013 Securities Act Registration No. 002-73468 Investment Company Act Registration No. 811-03235 SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 36 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 37 [ X ] (Check appropriate box or boxes.) FMI COMMON STOCK FUND, INC. (Exact Name of Registrant as Specified in Charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin (Address of Principal Executive Offices) (Zip Code) (414) 226-4555 (Registrant’s Telephone Number, including Area Code) Ted D. Kellner Copy to: Fiduciary Management, Inc. Peter Fetzer 100 East Wisconsin Avenue, Suite 2200 Foley & Lardner LLP Milwaukee, Wisconsin 53202 777 East Wisconsin Avenue (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) [ X ] On January 31, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. PROSPECTUS January 31, 2013 FMI Large Cap Fund (Ticker Symbol: FMIHX) FMI Common Stock Fund (Ticker Symbol: FMIMX) FMI International Fund (Ticker Symbol: FMIJX) FMI Large Cap Fund is a non-diversified, no-load mutual fund seeking long-term capital appreciation by investing mainly in a limited number of large capitalization value stocks. FMI Common Stock Fund is a no-load mutual fund seeking long-term capital appreciation by investing mainly in small- to medium-capitalization value stocks. FMI International Fund is a non-diversified, no-load mutual fund seeking long-term capital appreciation by investing mainly in a limited number of large capitalization value stocks of non-U.S. companies. The Securities and Exchange Commission has not approved or disapproved these securities or determined if this Prospectus is accurate or complete.Any representation to the contrary is a criminal offense. FMI Funds 100 East Wisconsin Avenue, Suite 2200 (414) 226-4555 Milwaukee, Wisconsin53202 www.fmifunds.com FMI Funds Advised by Fiduciary Management, Inc. www.fmifunds.com FMI Funds TABLE OF CONTENTS Summary Sections 3 FMI Large Cap Fund Summary 3 FMI Common Stock Fund Summary 6 FMI International Fund Summary 10 More Information About the Funds’ Principal Investment Strategies and Disclosure of Portfolio Holdings 14 Management of the Funds 14 The Funds’ Share Price 15 Purchasing Shares 16 Redeeming Shares 19 Market Timing Procedures 22 Exchanging Shares 22 Dividends, Distributions and Taxes 23 Index Descriptions 24 Financial Highlights 24 2 SUMMARY SECTIONS FMI LARGE CAP FUND SUMMARY Investment Objective:FMI Large Cap Fund seeks long-term capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee (transfer agent charge of $15 for each wire redemption) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees None Other Expenses 0.21% Total Annual Fund Operating Expenses 0.96% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $98 $306 $531 $1,178 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 21% of the average value of its portfolio. Principal Investment Strategies:The Fund invests mainly in a limited number of large capitalization (namely, companies with more than $5 billion market capitalization) value stocks of companies listed or traded on a national securities exchange or on a national securities association, including foreign securities traded on a national securities exchange or on a national securities association.In addition, the Fund invests in American Depositary Receipts (“ADRs”), which are dollar-denominated securities of foreign issuers traded in the U.S. The Fund may invest in ADRs through both sponsored and unsponsored arrangements.Issuers of the securities underlying sponsored ADRs, but not unsponsored ADRs, are contractually obligated to disclose material information in the United States.Therefore, the market value of unsponsored ADRs is less likely to reflect the effect of such information. The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk.The Fund believes good businesses have some or all of the following characteristics: • A strong, defendable market niche or products and services niche that is difficult to replicate • A high degree of relative recurring revenue • Modestly priced products or services • Attractive return-on-investment economics (namely, where return on investment exceeds a company’s cost of capital over a three to five year period) • Above-average growth or improving profitability prospects 3 The Fund considers valuation: • On both an absolute and relative to the market basis • Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s portfolio managers will generally sell a portfolio security when they believe: • The security has achieved its value potential • Such sale is necessary for portfolio diversification • Changing fundamentals signal a deteriorating value potential • Other securities have a better value potential Principal Risks: There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals: • Stock Market Risk: The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. • Medium Capitalization Companies Risk: Medium capitalization companies tend to be more susceptible to adverse business or economic events than large capitalization companies, and there is a risk that the securities of medium capitalization companies may have limited liquidity and greater price volatility than securities of large capitalization companies. • Large Capitalization Companies Risk: Large capitalization companies may grow more slowly than the overall economy and tend to go in and out of favor based on market and economic conditions, and the Fund may underperform investments that focus on small or medium capitalization companies. • Non-Diversification Risk: Because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), the Fund’s shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund.Thus, the Fund is more sensitive to economic, business and political changes which may result in greater price fluctuations of the Fund’s shares. • Value Investing Risk: The Fund’s portfolio managers may be wrong in their assessment of a company’s value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time “value” investing falls out of favor with investors. During these periods, the Fund’s relative performance may suffer. • Foreign Securities Risk: Stocks of non-U.S. companies (whether directly or in ADRs) as an asset class may underperform stocks of U.S. companies, and such stocks may be less liquid and more volatile than stocks of U.S. companies.The costs associated with securities transactions are often higher in foreign countries than the U.S.The U.S. dollar value of foreign securities traded in foreign currencies (and any dividends and interest earned) held by the Fund or by ETFs in which the Fund invests may be affected unfavorably by changes in foreign currency exchange rates. An increase in the U.S. dollar relative to these other currencies will adversely affect the Fund, if the positions are not fully hedged. Additionally, investments in foreign securities, whether or not publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments. Foreign companies may not be subject to the same regulatory requirements of U.S. companies and, as a consequence, there may be less publicly available information about such companies.Also, foreign companies may not be subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies.Foreign governments and foreign economies often are less stable than the U.S. Government and the U.S. economy. 4 Performance: The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare to the performance of the Standard & Poor’s Composite Index of 500 Stocks (“S&P 500”).For additional information on this index, please see “Index Descriptions” in this Prospectus.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. FMI Large Cap Fund (Annual total return as of 12/31) During the ten year period shown on the bar chart, the Fund’s highest total return for a quarter was 15.06% (quarter ended June 30, 2003) and the lowest total return for a quarter was -18.29% (quarter ended December 31, 2008). After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). Average Annual Total Returns (for the periods ended One Five Ten December 31, 2012) Year Years Years FMI Large Cap Fund Return before taxes 14.86 % 4.25 % 9.69 % Return after taxes on distributions 14.45 % 3.95 % 9.22 % Return after taxes on distributions and sale of Fund shares 10.19 % 3.61 % 8.46 % S&P 500 Index (reflects no deduction for fees, expenses or taxes) 16.00 % 1.66 % 7.10 % Investment Adviser:Fiduciary Management, Inc. is the investment adviser for the Fund. Portfolio Management Committee:The Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of the Fund’s portfolio. Years with PMC Member Title with Adviser Adviser Patrick J. English Chief Executive 26 Officer and Chief Investment Officer John S. Brandser President, Chief 18 Operating Officer and Chief Compliance Officer Andy P. Ramer Director of Research, 10 Research Analyst Jonathan T. Bloom Research Analyst 3 Matthew J. Goetzinger Research Analyst 8 Robert M. Helf Research Analyst 15 Karl T. Poehls Research Analyst 5 Daniel G. Sievers Research Analyst 4 5 Purchase and Sale of Fund Shares:The minimum initial investment amount for all new accounts is $1,000. The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts. You may purchase, redeem and exchange shares of the Fund each day the New York Stock Exchange is open. You may purchase, redeem or exchange Fund shares: through the mail (FMI Large Cap Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701); by wire transfer; by telephone at 1-800-811-5311; or through a financial intermediary. Investors who wish to purchase or redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders may be placed. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case such distributions may be taxable at a later date. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. FMI COMMON STOCK FUND SUMMARY Investment Objective:FMI Common Stock Fund seeks long-term capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee (transfer agent charge of $15 for each wire redemption) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees Distribution and/or Service (12b-1) Fees None Other Expenses 0.20 Total Annual Fund Operating Expenses 1.20% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $122 $381 $660 $1,455 6 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 43% of the average value of its portfolio. Principal Investment Strategies:The Fund invests mainly in small- to medium-capitalization companies (namely, companies with less than $5 billion market capitalization) value stocks of companies listed or traded on a national securities exchange or on a national securities association.Under normal market conditions, the Fund invests 80% of its net assets in common stocks, including for purposes of this limitation common stocks of foreign companies traded as American Depositary Receipts (“ADRs”). The Fund may invest in ADRs through both sponsored and unsponsored arrangements.Issuers of the securities underlying sponsored ADRs, but not unsponsored ADRs, are contractually obligated to disclose material information in the United States.Therefore, the market value of unsponsored ADRs is less likely to reflect the effect of such information. The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk. The Fund believes good businesses have some or all of the following characteristics: • A strong, defendable market niche or products and services niche that is difficult to replicate • A high degree of relative recurring revenue • Modestly priced products or services • Attractive return-on-investment economics (namely, where return on investment exceeds a company’s cost of capital over a three to five year period) • Above-average growth or improving profitability prospects The Fund considers valuation: • On both an absolute and relative to the market basis • Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s portfolio managers will generally sell a portfolio security when they believe: • The security has achieved its value potential • Such sale is necessary for portfolio diversification • Changing fundamentals signal a deteriorating value potential • Other securities have a better value potential Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals: • Stock Market Risk: The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. • Medium Capitalization Companies Risk:Medium capitalization companies tend to be more susceptible to adverse business or economic events than large capitalization companies, and there is a risk that the securities of medium capitalization companies may have limited liquidity and greater price volatility than securities of large capitalization companies. • Small Capitalization Companies Risk:Small capitalization companies typically have relatively lower revenues, limited product lines and lack of management depth, and may have a smaller share of the market for their products or services, than large and medium capitalization companies.There is a risk that the securities of small capital- 7 ization companies may have limited liquidity and greater price volatility than securities of large and medium capitalization companies, which can negatively affect the Fund’s ability to sell these securities at quoted market prices. Finally, there are periods when investing in small capitalization company stocks falls out of favor with investors and these stocks may underperform. • Value Investing Risk: The Fund’s portfolio managers may be wrong in their assessment of a company’s value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time “value” investing falls out of favor with investors. During these periods, the Fund’s relative performance may suffer. • Foreign Securities Risk:Stocks of non-U.S. companies (whether directly or in ADRs) as an asset class may underperform stocks of U.S. companies, and such stocks may be less liquid and more volatile than stocks of U.S. companies.The costs associated with securities transactions are often higher in foreign countries than the U.S.The U.S. dollar value of foreign securities traded in foreign currencies (and any dividends and interest earned) held by the Fund may be affected unfavorably by changes in foreign currency exchange rates. An increase in the U.S. dollar relative to these other currencies will adversely affect the Fund, if the positions are not fully hedged. Additionally, investments in foreign securities, whether or not publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments. Foreign companies may not be subject to the same regulatory requirements of U.S. companies and, as a consequence, there may be less publicly available information about such companies.Also, foreign companies may not be subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies.Foreign governments and foreign economies often are less stable than the U.S. Government and the U.S. economy. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and how the Fund’s average annual returns over time compare to the performance of the Russell 2000 Index.For additional information on this index, please see “Index Descriptions” in this Prospectus.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. FMI Common Stock Fund (Annual total return as of 12/31) During the ten year period shown on the bar chart, the Fund’s highest total return for a quarter was 21.52% (quarter ended June 30, 2009) and the lowest total return for a quarter was -19.88% (quarter ended December 31, 2008). After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In certain cases, the figure representing “Return after taxes on distributions and sale of Fund shares” may be higher than the other return figures for the same period, since a higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). 8 Average Annual Total Returns (for the periods ended One Five Ten December 31, 2012) Year Years Years FMI Common Stock Fund Return before taxes 10.16 % 8.43 % 10.75 % Return after taxes on distributions 8.55 % 7.46 % 9.35 % Return after taxes on distributions and sale of Fund shares 8.63 % 7.10 % 9.09 % Russell 2000 Index (reflects no deduction for fees, expenses or taxes) 16.35 % 3.56 % 9.72 % Investment Adviser:Fiduciary Management, Inc. is the investment adviser for the Fund. Portfolio Management Committee:The Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of the Fund’s portfolio. Years with PMC Member Title with Adviser Adviser Patrick J. English Chief Executive 26 Officer and Chief Investment Officer John S. Brandser President, Chief 18 Operating Officer and Chief Compliance Officer Andy P. Ramer Director of Research 10 and Research Analyst Jonathan T. Bloom Research Analyst 3 Matthew J. Goetzinger Research Analyst 8 Robert M. Helf Research Analyst 15 Karl T. Poehls Research Analyst 5 Daniel G. Sievers Research Analyst 4 Purchase and Sale of Fund Shares:The minimum initial investment amount for all new accounts is $1,000. The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts.The Fund is closed to new investors, subject to certain conditions. You may purchase, redeem, and exchange shares of the Fund each day the New York Stock Exchange is open. You may purchase, redeem, or exchange Fund shares: through the mail (FMI Common Stock Fund,c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701); by wire transfer; by telephone at 1-800-811-5311; or through a financial intermediary. Investors who wish to purchase or redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders may be placed. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case such distributions may be taxable at a later date. Payments to Broker-Dealers and Other Financial Intermediaries: If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 9 FMI INTERNATIONAL FUND SUMMARY Investment Objective:FMI International Fund seeks long-term capital appreciation. Fees and Expenses of the Fund:The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases No Sales Charge Maximum Deferred Sales Charge (Load) No Deferred Sales Charge Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions No Sales Charge Redemption Fee (transfer agent charge of $15 for each wire redemption) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and/or Service (12b-1) Fees None Other Expenses 0.70% Total Annual Fund Operating Expenses 1.45% Fee Waiver and/or Expense Reimbursement(1) -0.45% Net Annual Fund Operating Expenses 1.00% The Fund’s investment adviser has contractually agreed in the investment advisory agreement to waive its advisory fee to the extent necessary to ensure that net expenses (excluding federal, state and local taxes, interest, brokerage commissions and extraordinary items) do not exceed 1.75% of the average daily net assets of the Fund. The investment advisory agreement may be terminated by the Fund or the Fund’s investment adviser for any reason upon sixty days prior written notice, but is expected to continue indefinitely. In addition to the reimbursement required under the investment advisory agreement, the investment adviser has agreed to reimburse the Fund to the extent necessary to ensure that total annual fund operating expenses do not exceed 1.00% at least through January 31, 2014 . Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of these periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses are equal to the net annual fund operating expenses for the first year and the total annual fund operating expenses for the remaining years.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $102 $414 $749 $1,697 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year , the Fund’s portfolio turnover rate was 20% of the average value of its portfolio. Principal Investment Strategies: The Fund invests mainly in a limited number of large capitalization (namely, companies with more than $5 billion market capitalization) value stocks of foreign companies (also referred to as non-U.S. companies).The Fund normally invests at least 65% of its total assets in the equity securities of non-U.S. companies.Non-U.S. companies are companies domiciled or headquartered outside of the United States, or whose primary business activities or principal trading markets are located outside of the United States.Sometimes these non-U.S. companies are traded in the U.S. on a national securities exchange, or through American Depositary Receipts (“ADRs”) or American Depositary Shares (“ADSs”).The Fund invests in common stocks and other equity securities, including preferred stocks, convertible preferred stocks, warrants, ADRs, ADSs and exchange-traded funds (“ETFs”) based on an international equity index. The Fund may invest in ADRs through both sponsored and unsponsored arrangements.Issuers of the securities underlying sponsored ADRs, but not unsponsored ADRs, are contractually obligated to disclose material information in the United States.Therefore, the market value of unsponsored ADRs is less likely to reflect the effect of such information. 10 Unlike many international funds, the majority of the Fund’s investments will be in companies that have global operations rather than in companies whose business is limited to a particular country or geographic region.Because the Fund’s investments will be limited in number and investing in emerging market securities will not be a principal investment strategy, a substantial amount of the Fund’s assets (namely, more than 25% of its assets) may be in issuers located in a limited number of countries, and it is likely that the geographical and industry weightings of the Fund will differ significantly from popular international benchmarks.When determining whether an investment is in emerging market securities, the Fund views an investment in the securities of a company domiciled or headquartered in an emerging market, or whose primary business activities or principal trading markets are located in an emerging market as an investment in an emerging market. The Fund uses fundamental analysis to look for stocks of good businesses that are selling at value prices in an effort to achieve above average performance with below average risk. The Fund believes good businesses have some or all of the following characteristics: • A strong, defendable market niche or products and services niche that is difficult to replicate • A high degree of relative recurring revenue • Modestly priced products or services • Attractive return-on-investment economics (namely, where return on investment exceeds a company’s cost of capital over a three to five year period) • Above-average growth or improving profitability prospects The Fund considers valuation: • On both an absolute and relative to the market basis • Utilizing both historical and prospective analysis In reviewing companies, the Fund applies the characteristics identified above on a case-by-case basis as the order of importance varies depending on the type of business or industry and the company being reviewed. The Fund’s adviser will generally sell a portfolio security when the adviser believes: • The security has achieved its value potential • Such sale is necessary for portfolio diversification • Changing fundamentals signal a deteriorating value potential • Other securities have a better value potential Principal Risks:There is a risk that you could lose all or a portion of your money on your investment in the Fund.This risk may increase during times of significant market volatility.The risks below could affect the value of your investment, and because of these risks the Fund is a suitable investment only for those investors who have long-term investment goals: • Stock Market Risk:The prices of the securities in which the Fund invests may decline for a number of reasons. The price declines of common stocks, in particular, may be steep, sudden and/or prolonged. Price changes may occur in the market as a whole, or they may occur in only a particular company, industry, or sector of the market. • Non-Diversification Risk: Because the Fund is non-diversified (meaning that compared to diversified mutual funds, the Fund may invest a greater percentage of its assets in a particular issuer), the Fund’s shares may be more susceptible to adverse changes in the value of a particular security than would be the shares of a diversified mutual fund.Thus, the Fund is more sensitive to economic, business and political changes which may result in greater price fluctuations of the Fund’s shares. • Value Investing Risk:The Fund’s portfolio managers may be wrong in their assessment of a company’s value and the stocks the Fund holds may not reach what the portfolio managers believe are their full values. From time to time “value” investing falls out of favor with investors. During these periods, the Fund’s relative performance may suffer. • Foreign Securities Risk:Stocks of non-U.S. companies (whether directly or in ADRs) as an asset class may underperform stocks of U.S. companies, and such stocks may be less liquid and more volatile than stocks of U.S. companies.The costs associated with securities transactions are 11 often higher in foreign countries than the U.S.The U.S. dollar value of foreign securities traded in foreign currencies (and any dividends and interest earned) held by the Fund or by ETFs in which the Fund invests may be affected unfavorably bychanges in foreign currency exchange rates. An increase in the U.S. dollar relative to these other currencies will adversely affect the Fund, if the positions are not fully hedged. Additionally, investments in foreign securities, whether or not publicly traded in the United States, may involve risks which are in addition to those inherent in domestic investments. Foreign companies may not be subject to the same regulatory requirements of U.S. companies and, as a consequence, there may be less publicly available information about such companies. Also, foreign companies may not be subject to uniform accounting, auditing and financial reporting standards and requirements comparable to those applicable to U.S. companies. Foreign governments and foreign economies often are less stable than the U.S. Government and the U.S. economy. • Geographic Concentration Risk:Concentrating investments in a limited number of countries or particular geographic regions makes the Fund more susceptible to adverse economic, political, social, regulatory and other developments in that country, countries or region.Additionally, the Fund’s performance may be more volatile when the Fund’s investments are less diversified across countries. • Currency Hedging Risk:The Fund may hedge a significant portion of its foreign stock investments against foreign currency changes in an effort to have its returns more closely reflect the market performance of its investments, rather than the value of the currency.To the extent the Fund hedges portions of its portfolio, its relative performance may differ from that of unhedged portfolios or indices. There is no guarantee the hedges will fully protect against adverse currency movements. • Large Capitalization Companies Risk: Large capitalization companies may grow more slowly than the overall economy and tend to go in and out of favor based on market and economic conditions, and the Fund may underperform investments that focus on small or medium capitalization companies. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund by showing how the Fund’s performance fromyear to year and how the Fund's average annual returns over time compare to the performance of the Morgan Stanley Capital International Europe, Australasia and Far East Index (“MSCI EAFE”).For additional information on this index, please see “Index Descriptions” in this Prospectus.The Fund’s past performance (before and after taxes) is not necessarily an indication of how the Fund will perform in the future.Updated performance information is available on the Fund’s website at http://www.fmifunds.com. FMI International Fund (Annual total return as of 12/31) During the period shown on the bar chart, the Fund’s highest total return for a quarter was 9.80% (quarter ended March 31, 2012 ) and the lowest total return for a quarter was -12.16% (quarter ended September 30, 2011).The inception date of the Fund was December 31, 2010. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). 12 Average Annual Total Returns (for the period ended One Since December 31, 2012) Year Inception* FMI International Fund Return before taxes 18.18 % 7.74 % Return after taxes on distributions 18.08 % 7.67 % Return after taxes on distributions and sale of Fund shares 12.30 % 6.71 % MSCI EAFE (LOC) (reflects no deduction for fees, expenses or taxes) 17.31 % 1.52 % MSCI EAFE (USD) (reflects no deduction for fees, expenses or taxes) 17.32 % 1.53 % *Inception December 31, 2010. Investment Adviser:Fiduciary Management, Inc. is the investment adviser for the Fund. Portfolio Management Committee:The Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of the Fund’s portfolio. Years with PMC Member Title with Adviser Adviser Patrick J. English Chief Executive 26 Officer and Chief Investment Officer John S. Brandser President, Chief 18 Operating Officer and Chief Compliance Officer Andy P. Ramer Director of Research 10 and Research Analyst Jonathan T. Bloom Research Analyst 3 Matthew J. Goetzinger Research Analyst 8 Robert M. Helf Research Analyst 15 Karl T. Poehls Research Analyst 5 Daniel G. Sievers Research Analyst 4 Purchase and Sale of Fund Shares:The minimum initial investment amount for all new accounts is $2,500.The subsequent investments in the Fund for existing accounts may be made with a minimum investment of $50 if purchased through the Automatic Investment Plan, $1,000 for telephone purchases and $100 for all other accounts. You may redeem and purchase shares of the Fund each day the New York Stock Exchange is open.You may redeem or purchase Fund shares: through the mail (FMI International Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701); by wire transfer; by telephone at 1-800-811-5311; or through a financial intermediary.Investors who wish to redeem or purchase shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders may be placed. Tax Information:The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case such distributions may be taxable at a later date. Payments to Broker-Dealers and Other Financial Intermediaries:If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.If made, these payments may create conflicts of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 13 MORE INFORMATION ABOUT THE FUNDS’ PRINCIPAL INVESTMENT STRATEGIES AND DISCLOSURE OF PORTFOLIO HOLDINGS INVESTMENT OBJECTIVES AND STRATEGIES The FMI Large Cap Fund seeks long-term capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval. The FMI Common Stock Fund seeks long-term capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval. The FMI International Fund seeks long-term capital appreciation.Although the Fund has no intention of doing so, the Fund may change its investment objective without obtaining shareholder approval.The Fund normally invests at least 65% of its total assets in the equity securities of non-U.S. companies. Each Fund’s portfolio managers are patient investors.The Funds do not attempt to achieve their investment objectives by active and frequent trading of common stocks. NON-PRINCIPAL INVESTMENT STRATEGIES AND RISKS Temporary Investments: Each Fund may, in response to adverse market, economic, political or other conditions, take temporary defensive positions.This means that a Fund will invest some or all of its assets in money market instruments (like U.S. Treasury Bills, commercial paper or repurchase agreements).A Fund will not be able to achieve its investment objective of long-term capital appreciation to the extent that it invests in money market instruments since these securities do not appreciate in value.When a Fund is not taking a temporary defensive position, it still will hold some cash and money market instruments so that it can pay its expenses, satisfy redemption requests or take advantage of investment opportunities. DISCLOSURE OF PORTFOLIO HOLDINGS Each Fund’s Statement of Additional Information (each an “SAI”), which is incorporated by reference into this Prospectus, contains a description of that Fund’s policies and procedures regarding disclosure of its portfolio holdings. MANAGEMENT OF THE FUNDS Fiduciary Management, Inc. (the “Adviser”) is the investment adviser to each Fund.The Adviser’s address is: 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 The Adviser has been in business since 1980 and has been the Funds’ only investment adviser.As the investment adviser to each Fund, the Adviser manages the investment portfolio for such Fund.The Adviser makes the decisions to buy and sell the investments of each Fund . Pursuant to Investment Advisory Agreements, the Adviser is entitled to receive a fee at an annual rate of 0.75% of the average daily net assets of the FMI Large Cap Fund and FMI International Fund, and a fee at an annual rate of 1.00% of the average daily net assets of the FMI Common Stock Fund.The Adviser may periodically waive all or a portion of its advisory fee with respect to each Fund. For the past fiscal year ended September 30, 2012, the FMI Large Cap Fund, FMI Common Stock Fund and FMI International Fund paid advisory fees, after waiver or reimbursement, at the rate of 0.75%, 1.00%, and 0.30%, respectively. A discussion regarding the basis for the Board of Directors approving each Fund’s investment advisory agreement with the Adviser is available in the Funds’ semi-annual report to shareholders for the most recent period ended March 31. Each Fund’s investment decisions are made by a Portfolio Management Committee (“PMC”).The investment process employed by the PMC is team-based utilizing primarily in-house, fundamental research, and the PMC as a whole, not any individual PMC member, is primarily responsible for the day-to-day management of each Fund’s portfolio. Patrick J. English, CFA, has been employed by the Adviser in various capacities since 1986, currently serving as Chief Executive Officer, Chief Investment Officer and Treasurer.John S. Brandser has been employed by the Adviser in various capacities since 1995, currently serving as President, Secretary, Chief Operating Officer and Chief Compliance Officer. 14 Andy P. Ramer, CFA, has been employed by the Adviser since 2002 as a Research Analyst and is the Director of Research.Jonathan T. Bloom has been employed by the Adviser since 2010 as a Research Analyst; from 2008 through the spring of 2009 Mr. Bloom attended the Columbia University Graduate School of Business in New York; and from 2003 through 2007 Mr. Bloom was a gallery director and junior partner of Arader Galleries in New York.Matthew J. Goetzinger, CFA, has been employed by the Adviser since July 2004 as a Research Analyst. Robert M. Helf, CFA, has been employed by the Adviser since 1997 as a Research Analyst. Karl T. Poehls, CFA, has been employed by the Adviser since 2008 as a Research Analyst; from August 2006 to May 2008 Mr. Poehls attended Graduate School at the University of Wisconsin, Madison; and from March 2004 to August 2006, Mr. Poehls was employed as an Investment Analyst with Smith Barney, Minneapolis, Minnesota.Daniel G. Sievers has been employed by the Advisor since 2009 as a Research Analyst; from May 2008 to August 2009 Mr. Sievers was employed as an Investment Analyst with Evergreen Investments, Boston, Massachusetts; and from September 2004 to May 2008 Mr. Sievers attended Boston College. The SAI for each Fund, which is incorporated by reference into this Prospectus, provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers and the portfolio managers’ ownership of shares in each Fund. THE FUNDS’ SHARE PRICE The price at which investors purchase shares of the Funds and at which shareholders redeem shares of the Funds is called the net asset value.Each Fund normally calculates its net asset value as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) on each day the NYSE is open for trading.The NYSE is closed on most national holidays, on Good Friday, and on the weekends. The NYSE also may be closed on national days of mourning or due to natural disasters or other extraordinary events or emergencies. Each Fund calculates its net asset value based on the market prices of the securities (other than money market instruments) it holds.Each Fund values most money market instruments it holds, which mature in 60 days or less, at their amortized cost. If market quotations are not readily available, the Funds will value securities at their fair value as determined in good faith by the Adviser in accordance with procedures approved by the Boards of Directors.The fair value of a security is the amount which the Fund might reasonably expect to receive upon a current sale.In determining fair value, the Funds’ Boards consider all relevant qualitative and quantitative information available including news regarding significant market or security specific events.For securities that do not trade during NYSE hours, fair value determinations are based on analyses of market movements after the close of those securities’ primary markets, and may include reviews of developments in foreign markets, the performance of U.S. securities markets, and the performance of instruments trading in U.S. markets that represent foreign securities and baskets of foreign securities.The Board may also utilize a service provided by an independent third party to assist in fair valuation of certain securities. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the fair value of a security may differ from the last quoted price and the Funds may not be able to sell a security at the fair value.Market quotations may not be available, for example, if trading in particular securities was halted during the day and not resumed prior to the close of trading on the NYSE.Other types of securities that the Funds may hold for which fair value pricing might be required include, but are not limited to: (a) illiquid securities; (b) securities of an issuer that has entered into a restructuring; (c) securities whose trading has been halted or suspended or primary market is closed; and (d) securities whose value has been impacted by a significant event that occurred before the close of the NYSE but after the close of the securities’ primary markets. The FMI International Fund may invest in securities principally traded in markets outside the U.S.The foreign markets in which the International Fund may invest are sometimes open on days when the NYSE is not open and the International Fund does not calculate its net asset value, and sometimes are not open on days when the International Fund does calculate its net asset value.Even on days on which both the foreign 15 market and the NYSE are open, several hours may pass between the time when trading in the foreign market closes and the time in which the International Fund calculates its net asset value. As a result , the value of the International Fund’s portfolio may be affected on days when the International Fund does not calculate its net asset value and you cannot purchase or redeem shares of the International Fund. Each Fund will process purchase orders and redemption orders that it receives in good order prior to the close of regular trading on a day in which the NYSE is open at the net asset value determined later that day.Each Fund will process purchase orders and redemption orders that it receives in good order after the close of regular trading at the net asset value determined at the close of regular trading on the next day the NYSE is open. A purchase, exchange or redemption order is in “good order” when a Fund or your servicing agent receives properly completed and signed documents.Servicing agents are responsible for timely transmitting any purchase, exchange and redemption orders they receive to the Funds. PURCHASING SHARES FMI Common Stock Fund Eligible Purchases Closed to New Investors The FMI Common Stock Fund is closed to new investors. Except as indicated below, only investors of the FMI Common Stock Fund on December 31, 2009, whether owning shares of record or through a processing intermediary, are eligible to purchase shares of the Fund. Exceptions include: • Participants in an employee retirement plan for which the Common Stock Fund is an eligible investment alternative and whose records are maintained by a processing intermediary having an agreement with the Common Stock Fund in effect on December 31, 2009. • Clients of a financial adviser or planner who had client assets invested in the Common Stock Fund on December 31, 2009. • Employees, officers and directors of the Common Stock Fund or the Adviser, and members of their immediate families (namely, spouses, siblings, parents, children and grandchildren). • Firms having an existing business relationship with the Adviser, whose investment the officers of the Common Stock Fund determine, in their sole discretion, would not adversely affect the Adviser’s ability to manage the Common Stock Fund effectively. The FMI Common Stock Fund reserves the right, at any time, to re-open or modify the extent to which the future sales of shares are limited. How to Purchase Shares from the Funds 1. Read this Prospectus carefully. 2. Determine how much you want to invest keeping in mind the following minimums (the Funds reserve the right to waive or reduce the minimum initial investment amount for purchases made through certain retirement, benefit and pension plans)*: FMI FMI Large Common FMI Cap Stock International Fund Fund Fund New accounts ● All Accounts $ $ $ Existing Accounts ● Dividend reinvestment No No No Minimum Minimum Minimum ● Automatic Investment Plan $
